 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK GRAHAM, individually and on                  Case No. 1:20-cv-00339-DAD-SKO
      behalf of all others similarly situated,
12                                                      ORDER DIRECTING THE CLERK OF
                          Plaintiff,                    COURT TO CLOSE THE CASE
13
               v.                                       (Doc. 20)
14
      THE HERTZ CORPORATION,
15

16                        Defendant.

17

18

19            On June 1, 2021, the parties filed a joint stipulation dismissing the entire action with
20   prejudice. (Doc. 20.) In light of the parties’ stipulation, this action has been terminated, see Fed.
21   R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has
22   been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.
23
     IT IS SO ORDERED.
24

25   Dated:     June 2, 2021                                        /s/   Sheila K. Oberto            .
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28
